DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/21/2022 has been entered. Claims 1-2, 6-7, and 11-14 have been cancelled. Claims 3-5 and 8-10 remain pending in the application. Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/21/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 5 objected to because of the following informalities:
“the microprocessor is configured to be input...” should be rewritten as “the microprocessor is configured to input...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation ""the inertial navigation unit ". It is unclear how the inertial navigation unit performing super-resolution processing relates to “a deep learning network” or how the inertial navigation unit “performs” a “deep learning network”. For purposes of examination, it will be interpreted for the inertial navigation unit to further comprise using a deep learning network to train and/or perform said super-resolution processing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welches (US20120022510).
Regarding claim 3, Welches teaches a method for guiding and releasing energy based on a three-dimensional skin temperature topographic map ([0019-0020], [0056], [0149], [0178]), for being applied in a device including an inertial navigation unit (16a, 120) and a temperature sensor (16b, 17) whose relative location remains unchanged (Fig. 1A, [0019-0025], [0033-0037], [0063], [0065], [0124-0127]) comprising the following steps:
recording a three-dimensional curve along which the temperature sensor moves on a skin surface by the inertial navigation unit, to obtain spatial locations data, and recording real-time temperature data at each of the spatial locations simultaneously by the temperature sensor (Fig. 23, [0178], wherein a 3D temperature map may be created using data from the accelerometer and temperature sensor along a cannula reciprocal stroke path along a given surgical track, and the points in the curve as shown in figure 23 represent sampled temperature and probe position along a path/track or curve);
integrating the spatial locations data and corresponding real-time temperature data to obtain a three-dimensional skin temperature topographic map ([0010], [0147], [0178], wherein integrating acceleration yields the position of the device in the target area, and the 3D topographic temperature map can be created from combining handpiece position information from the accelerometer with temperature information from the temperature sensor),
obtaining, by the inertial navigation unit, an acceleration, a location and a speed of the device by performing integration on the acceleration measured by an accelerometer ([0010], [0021], [0147], wherein the accelerometer measures acceleration, and wherein the position of the device or energy delivering component may be determined by taking the first integration of speed or 2nd integration of acceleration); and obtaining an angle of an object by integrating an angular increment of an object measured by a gyroscope, and correcting the acceleration of the object in an inertial system by using angle information ([0022], [0150], wherein the gyroscope providing precise inclination feedback comprises obtaining an angle of an object by integrating an angular increment of an object, and wherein the gyroscope allows for acceleration to be measured/accounted for independently by subtracting gravity and also allows for compensation of accelerometer drift and offset). Nakajima (US20160161254) shows angle (inclination) of an object is obtained by integrating an angular velocity (angular increment) measured from a gyro sensor ([0010]);
measuring a dynamic response temperature of the skin tissue by using a temperature sensor ([0074], [0124-0126], [0178]); and
feeding back the dynamic response temperature of the skin tissue through closed-loop control, to dynamically adjust a release speed and a release direction of interventional energy ([0171], [0178], [0180-0181]).
Regarding claim 5, Welches teaches a device (100) for guiding and releasing energy based on a three-dimensional skin temperature topographic map (Fig. 1A, [0012-0018], [0078], [0127], [0178]), comprising a temperature sensor (16b), a data collection apparatus (15), a microprocessor (125), an inertial navigation unit (16a, 120), and an interventional energy release unit (110) (Fig. 1 & 1A, [0124-0127]), wherein
the temperature sensor (16b), the interventional energy release unit (optical/energy delivery component), and the inertial navigation unit (16a) are fixed together for tightly attaching to skin tissue during use (Figs. 1-2, [0044], wherein the handpiece 12 includes the temperature sensor 16b, the delivery/energy release component, and the accelerometer 16a, [0009], [0066], [0075-0078], [0124-0127], [0130], [0134], [0143], [0172] wherein treatment areas include portions of the skin surface and the device is inserted into the treatment area);
the data collection apparatus (15) is configured to input real-time temperature data collected by the temperature sensor (16b) to enter the microprocessor (125) ([0018], [0044], [0125], wherein controller 15 processes information measured by sensors 16a-c, and the processor 125 is also coupled temperature sensor and accelerometer and is configured to receive temperature information), the microprocessor (125) is configured to be input spatial location data collected by the inertial navigation unit (120) ([0026-0028], [0130]), integrate the spatial location data and the corresponding real-time temperature data to obtain a three-dimensional skin temperature topographic map ([0010], [0028-0030], [0137], [0147], [0178]), display the three-dimensional skin temperature topographic map in real time ([0012], [0016], [0019], [0023-0025], [0057], [0060], [0072-0074], [0178]), and dynamically adjust and control interventional energy of the interventional energy release unit according to the real-time temperature data ([0044], [0046-0047], [0056], [0125], [0173], [0181], [0188]);
spatial location data collected by the inertial navigation unit (120) is configured to enter the microprocessor (125) ([0026-0028], [0130]); and the microprocessor (125) is configured to integrate the spatial location data and the corresponding real-time temperature data to obtain a three-dimensional skin temperature topographic map (([0010], [0028-0030], [0137], [0147], [0178])) and display the three-dimensional skin temperature topographic map in real time by using a display apparatus ([0012], [0016], [0019], [0023-0025], [0057], [0060], [0072-0074], [0178], [0218]); and
the temperature sensor (16b) is configured to collect in real time a temperature value of the skin tissue at which the temperature sensor is located ([0124-0125], [0171]), compare this accurate temperature value with a temperature value within an optimal temperature range that is clinically verified ([0171], [0180-0181], [0239], [0244], wherein it’s clinically verified for skin to become necrotic at 47 C for a duration on the order of minutes, wherein a maximum temperature safety limit is included, and wherein the thermistor can govern the source to achieve tissue temperatures with surprising accuracy, ensure safety, and optimize the clinical results), and send a comparison result into the microprocessor ([0044], [0056], last sentence of [0182]); and the microprocessor is configured to perform a closed-loop control algorithm so as to control a value and a frequency of energy released by the interventional energy release unit, and control the temperature value of the skin tissue to be within the optimal temperature range ([0171], [0180-0181], [0186-0188]). Welches discloses using a closed loop management system to maintain optimal tissue temperature, to affect a desired tissue temperature profile ([0171]), adjusting energy delivery based on a maximum temperature safety limit ([0181]), a clinically verified temperature at which tissue becomes necrotic (47 C) ([0239]), and preventing temperature rise within tissue to rise above 45 C or cause undesirable effects ([0243-0244]).
Regarding claim 8, Welches teaches the invention as claimed above in claim 5.
Welches further teaches wherein the device for guiding and releasing energy is a beauty instrument implementing a skin care function ([0239], wherein “cosmetic surgery” comprises restoring or improving a person’s appearance or beauty). Moreover, Welches provides two other examples as uses for the disclosed device which include treatment of cellulite (Claim 1, [0220], [0225], [0232]) and face lifts  ([0233-0234]).
Regarding claim 9, Welches teaches the invention as claimed above in claim 8.
Welches further teaches wherein the interventional energy release unit (110) is any one of an ultrasonic generator, a radio frequency transmitter, or a pulse laser ([0127-0128], wherein the energy delivery component 110 is coupled to the energy source 105).
Regarding claim 10, Welches teaches the invention as claimed above in claim 5.
Welches further teaches wherein the temperature sensor is a thermal couple, a temperature sensitive diode, a platinum thin-film thermistor, or any one of an infrared temperature measurement sensor, an infrared array temperature measurement sensor, or an imaging charge-coupled device (CCD) temperature measurement sensor ([0048-0049], [0180]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welches (US20120022510) as applied to claim 3 above, and further in view of Griffis (WO2009137616) and Cantu (US20160100790).
	Regarding claim 4, Welches teaches the invention as claimed above in claim 3.
	Welches further teaches the invention further comprising the following steps:
generating a real-time three-dimensional skin temperature topographic map by combining the inertial navigation unit and the temperature sensor (Fig. 23, [0178], wherein a 3D map created using information derived from the accelerometer and temperature sensor would comprise a 3D skin temperature topographic map, and wherein figure 23 shows an example of a 2D skin temperature map); and
displaying the three-dimensional skin temperature topographic map by using a display apparatus ([0012], [0016], [0019], [0023-0025], [0057], [0072-0074], [0178], [0218]).
However, Welches fails to teach the invention further comprising the following steps: the inertial navigation unit performing super-resolution processing and a deep learning network.
	In an analogous object and motion tracking field of endeavor, Griffis teaches such a feature. Griffis teaches a system (100) including a sensor (101) connected to a processor (102) which receives sensor data and uses it to detect and track objects of interest ([0044]). Griffis teaches variations of their invention in the simplest forms include sensor modules ([0018]). Griffis teaches the sensor module may include inertial sensors such as gyros and accelerometers ([0018]). Griffis further teaches a method for attaining super resolution sensor data ([0055]). Griffis teaches using super resolution for interpolating between pixel elements or samples in sensor data, thus obtaining more effective pixels or samples (Fig. 5 [0038], [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Welches to generate super resolution data from sensor data as taught by Griffis (Fig. 5, [0038], [0055]). By performing super resolution on sensor data, higher resolution sensor data comprising more effective samples may be obtained as recognized by Griffis ([0038], [0055]). Higher resolution sensor data would predictably result in more precise and/or accurate measurements.
However Welches, when modified by Griffis, fails to teach using a deep learning network for performing/training the super-resolution processing.
In an analogous method for using a hand-held device including sensors field of endeavor, Cantu teaches such a feature. Cantu teaches a device (103) which acquires sensor data from a subject (100) ([0032]). Cantu teaches the device (103) comprises a sensor array (202) configured to collect sensor data from the subject ([0037]). Cantu teaches the sensor array (202) further comprises a spatial array gyroscope or accelerometer ([0050]). Cantu teaches the device may be hand-held, include a thermal sensor, and allows for non-contact and/or with-contact sensor data acquisition ([0037], [0051]). Cantu further teaches of performing super-resolution on data obtained from multiple types of data sources including data provided via data acquisition (1205) (Fig. 12, [0100-0101]). Cantu teaches machine learning may be used to help perform super-resolution and teaches the machine learning algorithm and thus super-resolution processing may be trained (Fig. 13, [0102]). Cantu teaches a machine learning module (900) leverages pattern recognition, computational learning theory, and artificial intelligence to generate algorithms that can learn from and make predictions from acquired data ([0119]). Cantu teaches these learning algorithms may perform deep learning ([0119]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Welches in view of Griffis to use a machine learning algorithm including deep learning for super-resolution as taught by Cantu (Figs. 12-13, [0100-0102], [0119]). By including machine learning algorithms and deep learning, the algorithm and thus super-resolution process may be trained as recognized by Cantu ([0102]), and therefore optimized or improved upon.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 filed 07/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claim(s) 3, 5, and 8-10 filed 07/21/2022 have been fully considered but they are not persuasive.
Applicant argues Welches fails to disclose a “three-dimensional skin temperature topographic map” because the points on the three-dimensional map are different and that the three-dimensional topographic map recited in new Claim 3 is acquired by “recording a three-dimensional curve along which the temperature sensor moves on a skin surface by the inertial navigation unit, to obtain spatial locations data, and recording real-time temperature data at each of the spatial locations simultaneously by the temperature sensor”. Applicant additionally discloses the curve the temperature sensor moves along presents a temperature distribution continuous to form the 3D skin temperature topographic map, and the points on the curve are determined by the sampling period of the temperature sensor.
Examiner respectfully disagrees. Welches discloses in FIG. 23 and paragraph [0178] a three-dimensional skin temperature topographic map acquired by “recording a three-dimensional curve along which the temperature sensor moves on a skin surface by the inertial navigation unit, to obtain spatial locations data, and recording real-time temperature data at each of the spatial locations simultaneously by the temperature sensor”.
Welches discloses:

    PNG
    media_image1.png
    469
    738
    media_image1.png
    Greyscale

“[0178] In some embodiments, handpiece position information derived from the accelerometer outputs may be combined with temperature information from the temperature sensor to provide, for example, a temperature map (e.g. a 2D or 3D map) of the treatment area. For example, referring to FIG. 23 A temporary 2D temperature map can be created from the combined data of the accelerometer and the temperature within tissue along a cannula reciprocal stroke path along a given surgical track. This is based on the fact that the reciprocal axis of the handpiece may be fixed in space for several seconds, or strokes. For example, in the embodiment shown, 1 sec/stroke a typical cycle, before a new surgical track is selected. During each one second one second, the temperature can be sampled more than 10 times and the information of probe position and temperature linked (t=0-3 s below) as shown in plots 2301. In typical applications, the information will be too transient and perhaps noisy to be useful to the clinician, but a running average of at least three stroke cycles will create a coarse time/temperature map 2302 of the temperature profile within the current surgical track. In the example shown, a quick glance by the clinician would indicate more accumulated energy/temperature 2303 near the right, incision side of the surgical track.”
	
Welches discloses recording plots 2301 which comprise a curve along which the handpiece and/or temperature sensor moves along; the handpiece moves along a stroke path along a surgical track. Welches teaches positional information from the accelerometer (inertial navigation unit) and temperature information from the temperature sensor is combined to create the 2D or 3D temperature map. Furthermore, Welches teaches the plots 2301 are determined by a sampling period of the temperature sensor, wherein the temperature may be sampled more than 10 times per one second, and the plots 2301 and map 2302 show a temperature profile/distribution within the current surgical track that the handpiece/temperature sensor moves along. The curve/plots (2301) and map 2302 as shown in figure 23 thus comprises spatial location data and real-time temperature data at each spatial location simultaneously by the temperature sensor. Figure 23 shows a 2D map/curve, but Welches discloses the temperature map may be a 3D map, and thus a 3D curve may be recorded. Moreover, the 3D temperature map comprising positional information and temperature distribution/profile would result in a 3D skin temperature topographic map as the temperature distribution/profile would form the contours of the topographic map.
Applicant further argues Welches fails to disclose a “three-dimensional skin temperature topographic map” because the ways to get the points on the three-dimensional map are different and Welches fails to disclose the feature of amended Claim 3 comprising “obtaining an angle of an object by integrating an angular increment of an object measured by a gyroscope, and correcting the acceleration of the object in an inertial system by using angle information”. Applicant additionally discloses that the location of the points are acquired by a combination of the acceleration and angle information.
Examiner respectfully disagrees. Welches discloses the accelerometer (inertial navigation unit) is a gyro compensated accelerometer in paragraph [0022]. Welches further discloses in paragraph [0150]:

“[0150] The translator processing circuit that is coupled to the accelerometer for the difference-in-position feedback application differs from the speed feedback in that gravity can no longer be disregarded. Rather, the direction of the gravity vector must be determined either mathematically or by use of a gyro (e.g., the component labeled as 320 in FIG. 3) coupled to the accelerometer in the device. The advantage of the gyro is that once aligned, at the start of a procedure, the gyro can provide precise inclination feedback, which allows the translator to subtract gravity and independently account the accelerations from each of the axis to derive speed and position. The gyro also allows for other accelerometer drift and offset compensation.”

Welches discloses the gyro provides inclination feedback, which comprises an angle of an object, and further discloses that the inclination feedback allows for gravity to be subtracted and for acceleration to be independently accounted/measured for. Further corrections provided by the gyro include correcting for accelerometer drift and offset. Regarding how Welches obtained the inclination feedback (angle of the object), Nakajima (US20160161254) shows angle is obtained by integrating the angular velocity (angular increment) measured from the gyro ([0010]). Moreover, Welches teaches integrating the acceleration in order to obtain the location/position of the device ([0011], [0147]). Therefore, Welches discloses “obtaining an angle of an object by integrating an angular increment of an object measured by a gyroscope, and correcting the acceleration of the object in an inertial system by using angle information” and wherein the location/position information is derived/acquired by a combination of the acceleration information (accelerometer) and the angle information (gyro).
	In regards to arguments regarding claims 5 and 8-10, Welches discloses obtaining a three-dimensional skin temperature topographic map as argued above regarding claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793